Title: From Alexander Hamilton to William Seton, 22 August 1791
From: Hamilton, Alexander
To: Seton, William



Treasury Department Aug 22d 1791
sir

I have to acknowledge the receipt of Yours of the 18th instant.
The Transfers of the stock, which You have purchased on account of the united states, must be made to the vice President, the Chief Justice, the Secretary of the Treasury, the Secretary of State, and the Attorney General for the time being. In all future purchases, it will be most convenient to have the stock in the first instance transferred as here directed.
I am, sir   Your obedt Servt
Alex Hamilton William Seton EsqrCashier of the Bank of New York
